DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 7981822) in view of Morishita (WO 2016/007431 A1).
	Regarding claim 1, Lester teaches a loop member for a surface fastener (Abstract), the member comprising a first loop layer 18, a second loop layer 16, and a base layer 14 disposed in that order (Figure 2), the first loop layer and the second loop layer containing a staple fiber nonwoven fabric (column 8, lines 47-67), and the first loop layer and the second loop layer having different densities (column 3, lines 57-61).
	Lester differs from claim 1 in that:
i.	Lester does not teach the base layer contains a staple fiber nonwoven fabric.
	(i)	Lester teaches the base layer may be a nonwoven (column 4, lines 2-3), but does not teach it contains a staple fiber nonwoven fabric. Lester also desires a base layer which can be printed (column 4, line 19). In a multilayer loop member for a surface fastener, Morishita teaches a staple fiber nonwoven base layer which has favorable printing properties (Abstract; page 4, lines 25-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the loop member of Lester because one of ordinary skill in the art would have been motivated to provide a known suitable nonwoven base material as suggested by Morishita and/or to obtain favorable printer properties in accordance with the teachings of Morishita.
	Regarding claim 2, Lester teaches this additional limitation (column 3, lines 57-61).
	Regarding claim 4, Lester teaches the second loop layer has greater density (column 3, lines 57-61) or different basis weight (Example 1). Layers having such different properties would naturally be expected to have different degrees of pliability. Accordingly, this limitation reasonably appears to naturally flow from the teachings of Lester.
	Regarding claim 7, while not taught by Lester, Morishita suggests the loop layer should have a ratio in the claimed range with the base layer. This ratio allows suitable engaging strength, printing properties, mechanical strength of the base material and ease of manufacturing (page 8, lines 5-14). While Morishita does not teach first and second loop layers, the primary reference to Lester teaches the first and second loop layers. One having ordinary skill in the art would have provided each layer with the claimed ratio because such is suggested by Morishita to achieve the above noted benefits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the loop member of Lester because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Morishita and or to use layers have known suitable relative properties as suggested by Morishita.
	Regarding claim 9, Lester teaches the nonwoven of the second loop layer is fused (column 8, lines 47-67; column 9). While not taught by Lester, Morishita teaches calendering the base nonwoven layer to provide a smooth surface for favorable printing properties (page 5, lines 7-27; page 6, lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the loop member of Lester because one of ordinary skill in the art would have been motivated to achieve the above noted benefit in accordance with the teachings of Morishita.
	Regarding claim 10, Lester clearly teaches this additional limitation (column 7, lines 15-50).
	Regarding claim 11, Lester teaches fusing by melting the sheath component (column 9, lines 34-39). While not recited by Lester, it is conventional in the art of fusing sheath/core fibers to fuse in the claimed temperature range because heating above the melting point of the core would entirely melt the fibers and thereby damage or destroy the fabric. Lester teaches interfiber bonding is achieved and thus it is reasonably clear that the fibers are not melted. Thus the structure associated with this product-by-process type limitation reasonably appears to be satisfied by Lester. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure implied by this additional limitation because one of ordinary skill in the art would have been motivated to fuse the sheath/core fibers of Lester using suitable conventional methods and thereby achieve such structure.
	Regarding claim 12, Lester suggests PP core and PE sheath fibers in the first and second nonwoven loop layers (column 7, line 43; column 8, line 23). Naturally the polyethylene is in the sheath since it has a lower melting point than polypropylene. While not taught by Lester, Morishita additionally suggests such fibers in the base layer (page 7, line 14) and that such fibers provide excellent thermal adhesiveness, light weight, high strength and high flexibility (page 7, lines 7-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the loop member of Lester because one of ordinary skill in the art would have been motivated to use known suitable fibers for the base layer, as suggested by Morishita.
	Regarding claim 14, Lester clearly teaches this additional limitation (column 1, line 20; column 2, line 48).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lester in view of Morishita as applied to claims 1-2, 4, 7, 9-12 and 14 above, and further in view of Uchida (WO 2016/031623 A1, referencing US 2017/0231330 as an English language equivalent).
	Regarding claim 3, while not taught by Lester, Uchida teaches a density of 5 to 110 kg/m3 for the loop layer of a surface fastener (Abstract). Both of the claimed ranges for the first and second loop layers substantially overlap with the range taught by Uchida. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. As to the base layer, Morishita teaches a base layer having a thickness of about 100 µm or lower and a bases weight of about 8 to 30 g/m2 (page 11). At 100 µm, this basis weight range corresponds to a density of 80 to 300 kg/m3, which substantially overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the loop member of Lester because one of ordinary skill in the art would have been motivated to use known suitable densities for the loop layer materials and the base layer as suggested by the above noted teachings of Uchida and Morishita.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lester in view of Morishita as applied to claims 1-2, 4, 7, 9-12 and 14 above, and further in view of Goulait (US 6849142).
	Regarding claim 5, while not taught by Lester, in a related two layer loop material for a surface fastener, Goulait suggests finer 2 to 6 denier fibers for the first loop layer (column 12, line 2) and coarser 6 to 15 denier fibers for the second loop layer (column 15, lines 58-59). This provides both a first layer which has suitable engagement with hooks (column 11, lines 57-59) and a second layer which provides a resilient spacing zone which facilitates proper engagement with the first layer (column 14, lines 3-18 and 44-50). It is clear from Lester that webs of finer fibers are more flexible, i.e. more pliable (column 6, lines 16-17). Thus selecting the fiber fineness of the layers as suggested by Goulait to achieve the above note benefits would naturally provide a more pliable first layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the loop member of Lester because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Goulait.
	Regarding claim 6, Lester teaches that providing suitable flexibility is important to provide a comfortable form fitting garment and to avoid discomfort for the wearer (column 2, lines 26-28), but does not recite particular values of pliability. However flexibility, i.e. pliability is clearly a result effective variable for achieving suitable comfort and form fitting properties in view of the teachings of Lester. Since Applicant is also directed to providing a form fitting garment such as a diaper, it is reasonable to expect similar pliability values would be used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pliability values in the claimed range because one of ordinary skill in the art would have been motivated to select such values as a matter of routine experimentation to achieve suitable form fitting and comfort properties in view of the above noted teachings of Lester.
	Regarding claim 8, Lester does not recite specific thickness ranges. However, Goulait suggests a thickness of about 380 to 640 µm for both the first and second layers (column 15, lines 21-23), in view of the fact that the layers may be the same or different (column 15, lines 42-45). These values fall within the claimed ranges for the first and second layers. As to the base layer, Morishita teaches 15 to 100 µm, which falls within the claimed range (page 10, lines 31-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the loop member of Lester because one of ordinary skill in the art would have been motivated to use known suitable layer thicknesses as suggested by the above noted teachings of Goulait and Morishita.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lester in view of Morishita as applied to claims 1-2, 4, 7, 9-12 and 14 above, and further in view of Sakaguchi (US 9114045).
	Regarding claim 13, Lester teaches that peel strength is an important performance factor, as is providing sufficient peel strength for a limited number of use cycles (column 2, lines 18-23), but does not recite specific peel strength values per inch (25.4 mm). In related art, Sakaguchi teaches 135° peel values for a first engagement and for a fifth engagement (Table 2). Sakaguchi does not recite the unit width for the peel tests, but does make it clear that 135° peel values are a useful property for determining peel strength for a first and a plurality of repetitions. While Sakaguchi does not recite out to a tenth repetition, claim 13 is directed to a property of the loop member rather than a specific method step of testing the peel strength. It is clear from Lester and Sakaguchi that peel strength values and 135° peel values for a first and a plurality of peel repetitions are a result effective variable for providing sufficient performance of the loop member. Moreover, like the disclosed invention, Lester and Sakaguchi are also directed to loop members for disposable articles such as diapers. Thus it is likely that similar peel strength values would be desirable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the loop member of Lester because one of ordinary skill in the art would have been motivated to provide suitable peel strength as a matter of routine experimentation for the reasons provided above in view of the teachings of Lester and Sakaguchi.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745